Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are being treated on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6 & 16 recite “a car seat belt material”. Such limitation renders the claim indefinite since it's not clear what structural limitation applicant intends to cover. What is a car seat belt material? For the purposes of examination, “a car seat belt material” will be interpreted as “any flexible, strong materials including man-made and natural materials including polymers, metals, alloys, leather, and other materials and combinations thereof”, as defined in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manolis (USPN 2,126,022) in view of Shor (US 2008/0155863).
Regarding Claim 1, Manolis discloses a removable shoe foot securing system (Figures 1-3) the system including: a support strap (SS) (5) having a width and length between a SS first end (6) and a SS second end (7), the SS minimum length sized to extend about a wearer's foot upon insertion therein so the SS first end and the SS second end reach a user’s instep of the foot when the support strap is wrapped about the wearer's foot upon insertion therein (Page 1, lines 6-11, Figures 1-3); and a locking strap (LS) (22) have a width and a length between a LS first end (end at 20, Figure 2) and a LS second end (end at 18, Figure 2), the LS minimum length sized to at least encircle the wearer's foot upon insertion therein (Page 1, lines 6-11, Figures 1 & 2)  and a releasably securable locking mechanism (18 & 20, Page 2, lines 1-17) to maintain a set length about the wearer's foot upon insertion therein (Page 1, lines 6-11, Figures 1 & 2), wherein the LS first end slidably engages one of the SS first end and the SS second end (18 & 20, Page 2, lines 1-17) and the LS second end slidably engages the other one of the SS first end and the SS second end (18 & 20, Page 2, lines 1-17).  
Manolis does not specifically disclose a removable shoe foot securing system for a shoe having an open configuration and including a heel, shank, upper, vamp, and opening between the upper and the vamp, the system including: a support strap (SS); the SS minimum length sized to extend about the shoe upper and wearer's foot upon insertion therein so the SS first end and the SS second end reach the shoe opening when the support strap is wrapped about the shoe upper and wearer's foot upon insertion therein; and a locking strap (LS);  the LS minimum length sized to at least encircle the shoe about the shank, upper, and wearer's foot upon insertion therein and a releasably securable locking mechanism to maintain a set length about the shank, upper, and wearer's foot upon insertion therein.
However, Shor discloses a removable shoe foot securing system (Figure 11) for a shoe (12) having an open configuration and including a heel, shank, upper, vamp, and opening between the upper and the vamp (Figure 11), the system including: a support strap (SS) (104); the SS minimum length sized to extend about the shoe upper and wearer's foot upon insertion therein so the SS first end and the SS second end reach the shoe opening when the support strap is wrapped about the shoe upper and wearer's foot upon insertion therein (Figure 11); and a locking strap (LS) (170); the LS minimum length sized to at least encircle the shoe about the shank, upper, and wearer's foot upon insertion therein (Figure 11). Manolis & Shor are analogous to applicants’ invention since both references is in the field of shoe coverings
It would have been obvious to one of ordinary skill in the art to use the shoe foot securing system of Manolis with a shoe, as taught by Shor in order to provide a protective covering for a shoe. 
Regarding Claim 2, the combination of Manolis and Shor disclose wherein the shoe heel raises the shank above one of the shoe toe spring and the front bottom (Shor, Figure 10).  
Regarding Claim 3, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least one slit (Manolis, 18 or 20) sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end includes at least one slit (Manolis, the other 18 or 20) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 4, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least two slits (Manolis, 18 or 20) forming a slot sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end includes at least two slits (Manolis, the other 18 or 20) forming a slot sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 5, Manolis does not specifically disclose the support strap is formed primarily of a car seat belt material. However, Shor disclose a strap formed primarily of a car seat belt material (Claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the strap as taught by Shor, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using cotton, a car seat belt material, would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 6, Manolis does not specifically disclose wherein the locking strap is formed primarily of a car seat belt material.  However, Shor disclose a strap formed primarily of a car seat belt material (Claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the strap as taught by Shor, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using cotton, a car seat belt material, would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 7, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least one slit (Manolis, 18 or 20) sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end is variable in length and forms an opening (Manolis, the other 18 or 20) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 8, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least two slits (Manolis, 18 or 20) forming a slot sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end is variable in length and forms an opening (Manolis, the other 18 or 20) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 9, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end is variable in length and forms an opening (Manolis, 18 or 20) sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end is variable in length and forms an opening (Manolis, the other 18 or 20) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 10, the combination of Manolis and Shor disclose wherein one of the LS first end and the LS second end includes one of a loop or a ring (Manolis, 22, Figure 1, loop holes) where the loop or the ring opening is sized to enable the other one of the LS first end and the LS second end to pass therethrough (Manolis, via 20/18).  
Regarding Claim 11, the combination of Manolis and Shor disclose wherein one of the LS first end and the LS second end includes a first locking section with tab (Manolis, 22, Figure 1, loop holes engaged with buckle tab) securable and releasably lockable to a portion of a second locking section (Manolis, 18/20) to adjust the overall length of the locking strap when securing a wearer's foot upon insertion therein (Manolis, Figures 1-3).  
Regarding Claim 12, the combination of Manolis and Shor disclose wherein one of the LS first end and the LS second end includes a first locking section with tab (Manolis, 22, Figure 1, loop holes engaged with buckle tab) securable and releasably lockable to a portion of a second locking section (Manolis, 18/20) to adjust the overall length of the locking strap when securing a wearer's foot upon insertion therein (Manolis, Figures 1-3).  
Regarding Claim 13, Manolis discloses a removable shoe foot securing system (Figures 1-3); the system including: a support strap (SS) (22) having a width and length between a SS first end (end at 20, Figure 2) and a SS second end (end at 18, Figure 2), the SS minimum length sized to at least encircle the wearer's foot upon insertion therein (Page 1, lines 6-11, Figures 1 & 2); and a locking strap (LS) (5) have a width and a length between a LS first end (21) and a LS second end (19), the LS minimum length sized to extend about the wearer's foot upon insertion therein (Page 1, lines 6-11, Figures 1 & 2), so the LS first end and the LS second end reach an opening when the locking strap is wrapped about a user’s foot (Figure 1) and a releasably securable locking mechanism (18 & 20, Page 2, lines 1-17) to maintain a set length about the shoe upper and wearer's foot upon insertion therein (Page 1, lines 6-11, Figures 1 & 2), wherein the LS first end slidably engages one of the SS first end and the SS second end (18 & 20, Page 2, lines 1-17) and the LS second end slidably engages the other one of the SS first end and the SS second end (18 & 20, Page 2, lines 1-17).   
Manolis does not specifically disclose a removable shoe foot securing system for a shoe having an open configuration and including a heel, shank, upper, vamp, and opening between the upper and the vamp’ a support strap (SS); the SS minimum length sized to at least encircle the shoe about the shank, upper, and wearer's foot upon insertion therein; a locking strap (LS); wherein the LS minimum length sized to extend about the shoe upper and reach the shoe opening when the locking strap is wrapped about the shoe upper and a releasably securable locking mechanism to maintain a set length about the shoe upper and wearer's foot upon insertion therein.
However, Shor discloses a removable shoe foot securing system (Figure 11)) for a shoe having an open configuration and including a heel, shank, upper, vamp, and opening between the upper and the vamp (Figure 11); a support strap (SS) (170); the SS minimum length sized to at least encircle the shoe about the shank, upper, and wearer's foot upon insertion therein (Figure 11); a locking strap (LS) (104); wherein the LS minimum length sized to extend about the shoe upper and reach the shoe opening when the locking strap is wrapped about the shoe upper (Figure 11). Manolis & Shor are analogous to applicants’ invention since both references is in the field of shoe coverings
It would have been obvious to one of ordinary skill in the art to use the shoe foot securing system of Manolis with a shoe, as taught by Shor in order to provide a protective covering for a shoe. 
Regarding Claim 14, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least one slit (Manolis, 22, Figure 1, loop holes) sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end includes at least one slit (Manolis, 22, Figure 1, the other loop holes) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 1, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least two slits (Manolis, 22, Figure 1, loop holes) forming a slot sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end includes at least two slits (Manolis, 22, Figure 1, the other loop holes)  forming a slot sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 16, Manolis does not specifically disclose wherein the support strap is formed primarily of a car seat belt material and the locking strap is formed primarily of a car seat belt material.   
 However, Shor disclose a strap formed primarily of a car seat belt material (Claim 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the straps as taught by Shor, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using cotton, a car seat belt material, would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 17, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end includes at least two slits (Manolis, 22, Figure 1, loop holes) forming a slot sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end is variable in length and forms an opening (Manolis, 22, Figure 1, the other loop holes) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 18, the combination of Manolis and Shor disclose wherein one of the SS first end and the SS second end is variable in length and forms an opening (Manolis, 22, Figure 1, loop holes) sized to enable one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3) and the other one of the SS first end and the SS second end is variable in length and forms an opening  (Manolis, 22, Figure 1, the other loop holes) sized to enable the other one of the LS first end and the LS second end to slidably pass therethrough (Manolis, Page 2, lines 1-17, Figures 1-3).  
Regarding Claim 19, the combination of Manolis and Shor disclose wherein one of the LS first end and the LS second end includes one of a loop or a ring (18/19/20/21) where the loop or the ring opening is sized to enable the other one of the LS first end and the LS second end to pass therethrough (via 22).  
Regarding Claim 20, the combination of Manolis and Shor disclose wherein one of the LS first end and the LS second end includes a first locking section with tab (Manolis, 18/20, buckle tab) securable and releasably lockable to a portion of a second locking section (Manolis, 22, Figure 1, loop holes engaged with buckle tab) to adjust the overall length of the locking strap when securing a wearer's foot upon insertion therein (Manolis, Figures 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732